Title: To George Washington from Major General William Heath, 8 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.] Augst 8th 17794 oClock P.M.
        
        In a Letter which I had the honor to receive from your Excellency on the 25th Ulto you were pleased to Observe as follows vizt “I send by the Boat Elisha Daniels His Story is that he lived at Crompond—went to the enemy Since they took post at Verplancks Point—& deserted from them a few days agoe you will have him kept under guard till you can inform yourself of his character and the circumstances that attended his going in and his return—when you will be able to determine whether he may be released with propriety”—enclosed is a Letter from Colo. Drake respecting Daniels former Character—an account Similar was given me to Day by another person acquainted with him—shall I Send him over to Your Excellency, or to Fishkill or else where?
        This moment, Three French Deserters from Verplanks Point are sent to me by Genl Nixon, enclosed is an examination taken before that Gentleman.
        In a Letter which General Parsons has Just received from Genl

Wolcott mention is made of a French ⟨&⟩ Spanish Fleets being expected at New York—so that the report is Spread every way whether it be true or not I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
        
          P.S. Genl Parsons informs me that he has from a Confident[i]al friend whose Intelligence He thinks may be relyed on.
          That the Enemy do not allow any person to go to or Come from the City by the east River.
          That there is a great press in New York both for men and Shipping.
          That the Body of the Army lie below the 7 mile Stone.
          That Troops are removing to Staten Island.
          That  Saies that he thinks from every account that he receives a French Fleet is either now off the Hook or Soon expected there by the Enemy, and that  agrees with him in opinion. The two Persons whose names should fill the foregoing Blanks are Gentlemen of Character—a person who lately went to Newyork has not returned by the Time expected.
        
      